Title: James Madison to James Wallace, 24 June 1828
From: Madison, James
To: Wallace, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                  June 24. 1828
                            
                        
                        
                        This will be handed to you by Mr. Benjamin Randolph. He is charged with subscription papers for the Works of
                            his Grandfather Mr. Jefferson, and expects much advantage from the friendly countenance of those most known to &
                            respected by the people of the counties he is visiting. I need not, I am sure, make any apology for recommending him to
                            yours; being persuaded that your personal dispositions will concur with the interesting object in view, in promoting his
                            success among the good people of your County. With friendly respects
                        
                        
                            
                                James Madison
                            
                        
                    